108 Ga. App. 559 (1963)
133 S.E.2d 924
HOUSER
v.
WALTER BALLARD OPTICAL COMPANY et al.
40344.
Court of Appeals of Georgia.
Decided October 25, 1963.
Jule W. Felton, Jr., Wells & Adams, Charles R. Adams, Jr., for plaintiff in error.
T. J. Long, Ben Weinberg, Jr., Greene, Neely, Buckley & DeRieux, Edgar A. Neely, Jr., James H. Moore, contra.
*563 PANNELL, Judge.
The depositions of the plaintiff, the only evidence on the hearing on the motion for summary judgment by the defendants, showed no negligence on the part of either defendant, and that, if there were negligence on the part of either of the defendants, the plaintiff had knowledge of such negligence and her injury was due to her own want of ordinary care. See dissenting opinion of Judge Jenkins in Wardlaw v. Executive Comm. Baptist Convention, 47 Ga. App. 595, 596 (170 SE 830), reversed in 180 Ga. 148 (178 SE 155); Vaissiere v. Pound Hotel Co., 184 Ga. 72 (190 SE 354). The case of Boyd v. Gardner, 62 Ga. App. 662 (9 SE2d 202) is clearly distinguishable on its facts. It follows that the trial court did not err in granting the motion for summary judgment of each defendant.
Judgment affirmed. Bell, P. J., and Hall, J., concur.